


113 HR 1241 RS: To facilitate a land exchange involving certain National Forest System lands in the Inyo National Forest, and for other purposes.
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
Calendar No. 643
113th CONGRESS2d Session
H. R. 1241
[Report No. 113–303]
IN THE SENATE OF THE UNITED STATES

December 9, 2013
Received; read twice and referred to the Committee on Energy and Natural Resources


December 10, 2014
Reported by Ms. Landrieu, without amendment

AN ACT
To facilitate a land exchange involving certain National Forest System lands in the Inyo National Forest, and for other purposes.


1.Special rules for Inyo National Forest land exchange
(a)Authority To accept lands outside boundaries of Inyo National ForestIn any land exchange involving the conveyance of certain National Forest System land located within the boundaries of Inyo National Forest in California, as shown on the map titled Federal Parcel and dated June 2011, the Secretary of Agriculture may accept for acquisition in the exchange certain non-Federal lands in California lying outside the boundaries of Inyo National Forest, as shown on the maps titled DWP Parcel – Interagency Visitor Center Parcel and DWP Parcel – Town of Bishop Parcel and dated June 2011, if the Secretary determines that acquisition of the non-Federal lands is desirable for National Forest System purposes.
(b)Cash equalization payment; useIn an exchange described in subsection (a), the Secretary of Agriculture may accept a cash equalization payment in excess of 25 percent. Any such cash equalization payment shall be deposited into the account in the Treasury of the United States established by Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a) and shall be made available to the Secretary for the acquisition of land for addition to the National Forest System.
(c)Rule of constructionNothing in this section shall be construed to grant the Secretary of Agriculture new land exchange authority. This section modifies the use of land exchange authorities already available to the Secretary as of the date of the enactment of this Act.


December 10, 2014
Reported without amendment
